This matter is before the court upon the filing by movant, Cincinnati Bar Association, of a motion to hold respondent in contempt for failure to obey a subpoena duces tecum by the Board of Commissioners on Grievances and Discipline requiring him to appear at a deposition and to produce certain documents by December 1, 2010.
Upon consideration thereof, it is ordered by this court that the motion is granted. Respondent, Robert F. Alsfelder, Attorney Registration No. 0014829, last known business address in Cincinnati, Ohio, is found in contempt and ordered to comply with the subpoena duces tecum and orders issued by the Board of Commissioners on Grievances and Discipline.